Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (“Second Amendment”) is made this 22nd day of
January, 2018 by and between Faith Realty II, LLC (“Landlord”) and Summer Infant
(USA), Inc. (“Tenant”).

 

BACKGROUND

 

The Landlord and Tenant entered into that certain Lease dated March 24, 2009
(“Initial Lease”), which was amended by Amendment to Lease dated May 13, 2015
(“Amendment” and together with the Initial Lease referred to as the “Lease”).
The Tenant has exercised its right to extend the term of the Lease for the
period commencing on April 1, 2018 and running through March 31, 2021 (the
“Extension Period”) on the terms and conditions set forth in the Amendment. The
parties have had discussions regarding a build out by the Landlord of a
mezzanine area in the Premises, and towards that end, the parties entered into
that certain Letter of Intent, dated August 17, 2017 (“LOI”). The Tenant has
informed the Landlord that it does not want to proceed with the build out of the
mezzanine area as contemplated by the LOI. The parties do desire, however, to
make further modifications to the Lease to incorporate certain work that the
Landlord has agreed to perform and to address the performance by the Tenant of
the work needed to repair/replace the damage caused by a casualty loss, all on
the terms and conditions hereinafter set forth.

 

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Landlord and Tenant agree as follows:

 

1.                                      Capitalized Terms.

 

Capitalized terms not otherwise defined herein shall have the same meaning
ascribed to such terms in the Lease.

 

2.                                      Additional Definitions.

 

(a)                                 The following definitions shall apply to
this Second Amendment:

 

Casualty Loss:  means the repair and/or replacement of the damage caused by
burst pipe in the Building.

 

Casualty Scope of Work:  is the work to be perform to repair and/or replace of
the damage caused by the Casualty Loss as set forth on Exhibit A, attached
hereto

 

(b)                                 The following definitions shall be amended:

 

Operating Costs:                                                 There shall be
added to exclusions to Operating Costs set forth in this definition a new
(iii) to be added to the end of this definition as follows:  “(iii) any repairs
to

 

--------------------------------------------------------------------------------


 

the roof caused by the installation, use or maintenance of solar panels,
including, without limitation, any damage from leaks caused by or resulting from
the installation, use or maintenance of the solar panels.”

 

Rooftop Equipment:                             There shall be added to the end
of this definition the following: “but shall not include any solar panels
installed by the Landlord.”

 

3.                                      Payment of Expenses.

 

In accordance with the provisions of the LOI, as a result of Tenant’s decision
not to enter into an amendment of the Lease incorporating the provisions of the
LOI, the Tenant is required to reimburse the Landlord for its actual out of
pocket costs and expenses incurred by the landlord, not to exceed $30,000.
Attached hereto as Schedule 1, is a list of the actual out of pocket costs and
expenses incurred by the Landlord in regard to the LOI (“Reimbursable
Expenses”). The Tenant shall pay to the Landlord the Reimbursable Expenses on or
before January 31, 2018. Failure by the Tenant to pay to the Landlord the
Reimbursable Expenses on or before January 31, 2018, shall be deemed non-
payment of rent and shall be a default under the Lease.

 

4.                                      Casualty Loss.

 

4.1                               The Tenant covenants and agrees to use its
best efforts to develop and finalize the plans and specifications needed to
perform the Casualty Scope of Work (collectively, the “Casualty Plans”) and the
budget (“Casualty Budget”) for submission to the Landlord for its approval,
which approval will not be unreasonably withheld.

 

4.2                               The Tenant shall be responsible to engage a
licensed contractor, (contractor is subject to the reasonable approval of the
Landlord which approval shall not be unreasonably approved) to repair and/or
replace the damage caused by the Casualty Loss  and to perform the  Casualty
Scope of Work in accordance with the Casualty Plans and applicable law. The
Tenant agrees that there shall be no changes to the Casualty Plans without the
written consent of the Landlord which consent shall not be unreasonably
withheld.

 

4.3                               The Tenant shall be responsible to pay for all
costs and expenses incurred in repairing and/or replacing the damage caused by
the Casualty Loss and to perform the Casualty Scope of Work in accordance with
the Casualty Plans and applicable law.

 

4.4                               The Tenant will use best efforts to ensure
that the Casualty Scope of Work will be completed no later than nine (9) months
following the date of execution of this Second Amendment.  If requested by
Tenant, provided the Tenant has made reasonable progress towards completing the
Casualty Scope of Work in the reasonable opinion of the Landlord, then the
Landlord will grant Tenant an additional three (3) months to complete.

 

--------------------------------------------------------------------------------


 

4.5                               Tenant shall not permit any mechanics’,
laborers’ or materialmen’s liens to stand against Landlord’s Property or
Tenant’s interest in the Premises, this Lease, or the estate created hereby for
any labor or materials furnished to Tenant or claimed to have been furnished to
Tenant in connection with the Casualty Loss and the Casualty Scope of Work
performed or claimed to have been performed in or on the Premises by or at the
direction or sufferance of Tenant.  Upon completion of the Casualty Scope of
Work the Tenant shall submit to the Landlord, lien waivers signed by the
contractor hired by the Tenant to perform the Casualty Scope of Work (the form
and content of the lien waivers subject to the approval of the Landlord, which
approval will not be unreasonably withheld.

 

5.                                      Landlord’s Work

 

Landlord has performed and/or agrees to perform, at its sole cost and expense,
the work set forth on Schedule 2, attached hereto and incorporated herein
(“Landlord’s Work”).

 

6.                                      Base Rent For Extension Period.

 

The Base rent for the Extension Period shall be in the amount and shall be
payable in accordance with the provisions of the Amendment as follows:

 

Period

 

Annual Rent

 

Monthly Rent

 

PSF Rate

 

Three (3) years of the Extension Term

 

$

468,000

 

$

39,000

 

$

9.00

 

 

7.                                      Extension Option.

 

7.1                               Section 2.4 (b) of the Lease is hereby deleted
in its entirety. There shall be no further right to extend or renew the Lease
Term beyond the lease expiration date of March 31, 2021.

 

8.                                      Solar Panels

 

8.1                               Article V of the Lease shall be amended by
adding a new Section 5.6 to read as follows:

 

“5.6 (a) The Landlord shall have the right to install or cause to be installed,
at its sole cost and expense, on the roof of the Building, solar panels in a
location so as not to interfere with the Tenant’s Rooftop Equipment, if any. The
Landlord and/or its agents shall cause the solar panels to be installed in
accordance with all Legal Requirements.

 

(b)                                 The Landlord shall provide the Tenant with
not less than sixty (60) day prior notice before commencing any work on the
installation of the solar panels, which notice must set forth the name(s) of the
contractors who will be performing the work along with a time line of how long
the work will take to be completed.

 

--------------------------------------------------------------------------------


 

(c)                                  No work will be performed in connection
with the installation of the solar panels that will unreasonably interfere with
the Tenant’s use of the Premises. No contractor involved in the installation of
the solar panels shall be allowed access to the inside of the Building without,
in each instance, obtaining the tenant’s prior consent thereto.

 

(d)                                 The Landlord shall be responsible to repair
any damages caused to the roof by the installation, use and/or maintenance of
the solar panels and further, the Landlord shall indemnify and save the Tenant
harmless from all claims, losses, damages and expenses arising out of the
installation, use and maintenance of the solar panels on the roof of the
Building.

 

9.                                      Purchase Option.

 

9.1                               Section 13.16 of the Lease is hereby deleted
in its entirety.

 

10.                               Lease Ratification.

 

10.1                        Except as modified or amended by this Second
Amendment, the Lease is hereby ratified and affirmed.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

Tenant and Landlord, each by its duly authorized officer, has signed this
Amendment as of the date first set forth above.

 

 

LANDLORD

 

 

 

Faith Realty II, LLC

 

 

 

 

 

By:

/s/ Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

Member

 

 

 

TENANT

 

 

 

Summer Infant (USA), Inc.

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

--------------------------------------------------------------------------------